Citation Nr: 1746353	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of squamous cell carcinoma of the larynx, to include as due to exposure to asbestos and/or laundry cleaning chemicals.

2.  Entitlement to service connection for the residuals of prostate cancer, to include as due to exposure to asbestos and/or laundry cleaning chemicals.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969, and from January 1976 to March 1978.  The Veteran also had several periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been transferred to the RO in Roanoke, Virginia (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In his February 2011 substantive appeal, the Veteran requested a videoconference hearing with the Board.  In a March 2011 statement, the Veteran withdrew his hearing request.  Therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2016).

In January 2017, the Board sought an advisory medical opinion concerning the issues on appeal.  That opinion has now been obtained and associated with the claims file.  The Veteran was provided this opinion with an opportunity to provide further evidence and/or argument.


FINDINGS OF FACT

1.  Squamous cell carcinoma of the larynx was not manifested until many years after service, and is not etiologically related to active duty service, to include exposure to asbestos and/or laundry cleaning chemicals.

2.  Prostate cancer was not manifested until many years after service, and is not etiologically related to active duty service, to include exposure to asbestos and/or laundry cleaning chemicals.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for residuals of squamous cell carcinoma of the larynx, to include as due to exposure to asbestos and/or laundry cleaning chemicals, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for residuals of prostate cancer, to include as due to exposure to asbestos and/or laundry cleaning chemicals, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).
Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show competent evidence of (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.

However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  A malignant tumor is deemed a chronic disease under 38 C.F.R. § 3.309(a).

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for residuals of squamous cell carcinoma of the larynx and residuals of prostate cancer, to include as due to exposure to asbestos and/or laundry cleaning chemicals.  He served onboard several U.S. Navy ships and in U.S. Navy shipyards.  His military occupational specialties were laundryman and barber.  He also served in quarters with piping wrapped in asbestos materials.  In light of these facts, the Board concedes that he had exposure to asbestos in service.  M21-1MR, Part IV, Subpart ii, 1.I.3.C.  He also has second-hand smoke exposure, as he reported that his father smoked cigarettes while the Veteran was growing up.

The service treatment records, to include the December 1977 separation examination, are negative for lay or medical evidence of the conditions at issue.  

In 2001, the Veteran was diagnosed with squamous cell carcinoma of the larynx, and he underwent successful radiation treatments in September through November 2001.  See November 2001 Private Medical Records.  In November 2007, the Veteran's treating private physician noted that the carcinoma was "almost certainly secondary to poorly controlled reflux."  However, in a January 2011 letter, the same private physician noted that "significant exposure to asbestos during service...may have been at least in part the genesis of his carcinoma."

In June 2010, the Veteran underwent a VA examination.  The examiner reviewed the Veteran's medical records and determined his squamous cell carcinoma of the larynx was as likely as not related to poorly controlled reflux.  The examiner opined that it would be mere speculation to relate asbestos exposure in service to the carcinoma.  The examiner did note that medical literature indicates a weak linkage between exposure to a dry cleaning agent and laryngeal carcinoma, but did not address whether the Veteran's service as a laundryman could be linked to his carcinoma.  

In May 2011, the Veteran underwent a second VA examination.  The examiner determined that the Veteran's carcinoma was less likely than not caused by asbestos exposure during service, and noted that the private physician did not have access to the Veteran's service records when he determined that the Veteran had significant in-service asbestos exposure.

In February 2004, the Veteran underwent a laparoscopic prostatectomy for prostate cancer.  See February 2004 Private Medical Records.  

The Veteran also submitted some internet articles on asbestos that indicated a possible link between asbestos exposure and both laryngeal and prostate cancers.

In June 2017, VA obtained an advisory medical opinion from a doctor of hematology and oncology.  The doctor reviewed the claims file, and provided an in-depth review of current medical literature, including medical articles addressing exposure to asbestos and dry cleaning agents and the impact of that exposure on laryngeal and prostate cancers.  The doctor determined that the Veteran's squamous cell carcinoma of the larynx was not likely to be attributable to asbestos exposure, as the studies in medical literature provided no significant association between exposure to asbestos and the development of laryngeal cancer.  Additionally, the doctor opined that prostate cancer was not likely to be attributable to exposure to either asbestos or dry cleaning agents, as up-to-date medical literature did not indicate any association.  Finally, the doctor determined that squamous cell carcinoma of the larynx was also not likely to be attributable to exposure to dry cleaning agents.  The doctor opined that, while there was some data in the medical literature concerning such exposure and the development of this carcinoma, it was not statistically significant enough to establish a link between the two.

The Board finds the June 2017 advisory medical opinion to be the most probative evidence of record.  The opinion was offered by an oncologist, and it included a review of the Veteran's medical records, an in-depth review of up-to-date medical literature, and an expert rationale for determining that the Veteran's squamous cell carcinoma of the larynx and prostate cancer were less likely than not related to his active duty service.

On the other hand, the evidence tending to support the claim holds significantly less probative value when, either considered either singly or in totality, does not place the record in equipoise.  The private medical opinion states that "significant exposure to asbestos during service...may have been at least in part the genesis of his carcinoma."  The overall opinion uses speculative language, and does not explain the rationale as to why asbestos exposure has caused squamous cell carcinoma of the larynx.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  The internet articles discussing a possible link between asbestos exposure and both laryngeal and prostate cancers hold some probative value, but that value is significantly lessened as it does not speak to the particular facts of this case - particularly in a case such as this where reflux has been identified as a probable cause of the Veteran's laryngeal cancer.  Overall, the June 2017 advisory medical opinion has reviewed the favorable evidence and provided an analysis to the specific facts of this case.

The Board has also considered the Veteran's own personal beliefs and opinion.  The Veteran is not shown to be competent to speak to the issue of the onset, diagnosis and etiology of a cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis and noting example in n.4 of competence of lay testimony with regard to a broken leg but not a form of cancer).  He has not specifically alleged continuous symptoms of laryngeal and/or prostate cancers since service discharge, and has not presented any competent evidence reasonably suggesting a combination of manifestations sufficient to identify either of the disease entities in service or within one year of service.  As such, the claims cannot be granted on the basis of a chronic disease manifested within one year of service discharge, or chronicity of symptoms of a chronic disease since service.

In sum, the Board finds that squamous cell carcinoma of the larynx and prostate cancer were not manifested until many years after service, and are not etiologically related to active duty service, to include exposure to asbestos and/or laundry cleaning chemicals.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claims, therefore, must be denied.


ORDER

Entitlement to service connection for residuals of squamous cell carcinoma of the larynx is denied.

Entitlement to service connection for residuals of prostate cancer is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


